           Case: 3:18-cv-00282-MPM-RP Doc #: 1 Filed: 12/28/18 1 of 6 PageID #: 9



 1

 2
                      UNITED STATES DISTRICT COURT
 3               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
 4
                                            ) Case No.: 3:18-CV-282-MPM-RP
 5   JEFFREY SINGLETARY,                    )
                                            )
 6               Plaintiff,                 )
 7
           v.                               )
                                            )
 8   APRIA HEALTHCARE,                      ) JURY TRIAL DEMANDED
                                            )
 9
                    Defendant.              )
10                                          )
11
                                      COMPLAINT
12

13         JEFFREY SINGLETARY (“Plaintiff”), by and through his attorney,

14   Christopher E. Kittell, alleges the following against APRIA HEALTHCARE
15
     (“DEFENDANT”):
16

17                                  INTRODUCTION
18
           1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection
19
     Act, 47 U.S.C. §227.
20

21                            JURISDICTION AND VENUE
22
           2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331. See Mims v.
23
     Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
24

25

26

27                                         -1-

28
                                   PLAINTIFF’S COMPLAINT
           Case: 3:18-cv-00282-MPM-RP Doc #: 1 Filed: 12/28/18 2 of 6 PageID #: 10



 1         3.     Defendant regularly conducts business in the State of Mississippi,
 2
     thus, personal jurisdiction is established.
 3
           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 4

 5                                         PARTIES

 6         5.     Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
 7
           6.     Plaintiff is a natural person residing in Southaven, Mississippi 38671.
 8
           7.     Defendant is a “person” as that term is defined by 47 U.S.C. §
 9

10   153(39).
11
           8.     Defendant is a corporation with its principal place of business located
12
     at 26220 Enterprise Court, Lakeforest, California 92630.
13

14
           9.     Defendant acted through its agents, employees, officers, members,

15   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
16
     representatives, and insurers.
17
                                FACTUAL ALLEGATIONS
18

19         10.    Plaintiff has a cellular telephone number that he has had for at least

20   two years.
21
           11.    Plaintiff has only used this phone as a cellular telephone.
22
           12.    Beginning in or about January 2017 and continuing through in or
23

24   around December 2017, Defendant placed repeated, continuous telephone calls to

25   Plaintiff’s cellular telephone number.
26

27                                            -2-

28
                                      PLAINTIFF’S COMPLAINT
           Case: 3:18-cv-00282-MPM-RP Doc #: 1 Filed: 12/28/18 3 of 6 PageID #: 11



 1          13.      Defendant used an automatic telephone dialing system, automated
 2
     message and/or prerecorded voice when contacting Plaintiff.
 3
            14.      Plaintiff knew that Defendant was using an automated telephone
 4

 5   dialing system because he would regularly be greeted with a recording prior to

 6   being transferred to Defendant’s representatives.
 7
            15.      Defendant’s telephone calls were not made for “emergency purposes.”
 8
            16.      Desiring to stop the repeated telephone calls, Plaintiff spoke with
 9

10   Defendant’s agents soon after the calls began in January 2017 and told them to
11
     stop calling.
12
            17.      Plaintiff thereby revoked any consent that Defendant may have had to
13

14
     contact Plaintiff on his cellular telephone number.

15          18.      Once Defendant was aware that its calls were unwanted and to stop,
16
     there was no lawful purpose to continue making further calls, nor was there any
17
     good faith reason to place calls.
18

19          19.      However, Defendant failed to update its records to restrict telephone

20   calls to Plaintiff’s cellular telephone.
21
            20.      Defendant continued to call Plaintiff on his cellular telephone an
22
     excessive number of times thereafter.
23

24          21.      Defendant’s persistent calls were aggravating and overwhelming for

25   Plaintiff.
26

27                                              -3-

28
                                       PLAINTIFF’S COMPLAINT
           Case: 3:18-cv-00282-MPM-RP Doc #: 1 Filed: 12/28/18 4 of 6 PageID #: 12



 1         22.    Upon information and belief, Defendant conducts business in a
 2
     manner which violates the TCPA.
 3

 4

 5                             COUNT I
              DEFENDANT VIOLATED THE TELEPHONE CONSUMER
 6                          PROTECTION ACT
 7
           23.    Plaintiff incorporates the forgoing paragraphs as though the same were
 8
     set forth at length herein.
 9

10         24.    Defendant initiated multiple automated telephone calls to Plaintiff’s
11
     cellular telephone number.
12
           25.    Defendant’s initiated these automated calls to Plaintiff using an
13

14
     automatic telephone dialing system.

15         26.    Defendant repeatedly placed non-emergency calls to Plaintiff’s
16
     cellular telephone.
17
           27.    Under § 227(b)(3)(A) of the TCPA, a person or entity may bring a
18

19   private cause of action in an appropriate court based on a violation of the TCPA or

20   the regulations prescribed under the TCPA to enjoin such violation.
21
           28.    Under § 227(b)(3)(B) of the TCPA, a person or entity may bring a
22
     private cause of action in an appropriate court “to recover for actual monetary loss
23

24   from such a violation, or to receive $500 in damages for each such violation

25   whichever is greater.”
26

27                                          -4-

28
                                    PLAINTIFF’S COMPLAINT
           Case: 3:18-cv-00282-MPM-RP Doc #: 1 Filed: 12/28/18 5 of 6 PageID #: 13



 1         29.    Based upon the conduct of Defendant, Plaintiff avers that the
 2
     enhancement of damages provided for by the TCPA allowing for Plaintiff to
 3
     recover up to $1,500 per call/violation be applied to calls placed.
 4

 5         30.    Defendant’s conduct violated § 227(b)(1)(A)(iii) of the TCPA by

 6   placing repeated calls using an automatic telephone dialing system to Plaintiff’s
 7
     cellular telephone.
 8
           31.    Defendant’s calls to Plaintiff’s cellular telephone after he revoked
 9

10   consent were not made with Plaintiff’s prior express consent.
11
           32.    Defendant’s acts as described above were done with malicious,
12
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
13

14
     under the law and with the purpose of harassing Plaintiff.

15         33.    The acts and/or omissions of Defendant were done unfairly,
16
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
17
     lawful right, legal defense, legal justification or legal excuse.
18

19         34.    As a result of the above violations of the TCPA, Plaintiff has suffered

20   the losses and damages as set forth above entitling Plaintiff to an award of
21
     statutory, actual and trebles damages.
22
                                   PRAYER FOR RELIEF
23

24      WHEREFORE, Plaintiff, JEFFREY SINGLETARY, respectfully prays for a

25   judgment as follows:
26

27                                            -5-

28
                                      PLAINTIFF’S COMPLAINT
           Case: 3:18-cv-00282-MPM-RP Doc #: 1 Filed: 12/28/18 6 of 6 PageID #: 14



 1                a.     All actual damages suffered pursuant to 47 U.S.C. §
 2
                         227(b)(3)(A);
 3
                  b.     Statutory damages of $500.00 per violative telephone call
 4

 5                       pursuant to 47 U.S.C. § 227(b)(3)(B);

 6                c.     Treble damages of $1,500.00 per violative telephone call
 7
                         pursuant to 47 U.S.C. §227(b)(3);
 8
                  d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
 9

10                e.     Any other relief deemed appropriate by this Honorable Court.
11

12
                               DEMAND FOR JURY TRIAL
13

14
           PLEASE TAKE NOTICE that Plaintiff, JEFFREY SINGLETARY,

15   demands a jury trial in this case.
16

17
                                      RESPECTFULLY SUBMITTED,
18

19   Dated: December 28, 2018         By: /s/ Christopher E. Kittell
                                      Christopher E. Kittell, Esq.
20                                    The Kittell Law Firm
                                      P.O. Box 568
21
                                      2464 Church Street, Suite A
22                                    Hernando, MS 38632
                                      (662) 298-3456
23
                                      (855) 896-8772 (toll free fax)
24                                    ckittell@kittell-law.com

25

26

27                                           -6-

28
                                     PLAINTIFF’S COMPLAINT
